COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00134-CV


SOUMYA MUNIRAJ                                                     APPELLANT

                                        V.

KASHI VISHWANATH REVANA                                             APPELLEE

                                    ------------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 14-06719-158

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On April 26 and May 9, 2016, we notified appellant in accordance with rule

42.3(c) that we would dismiss this appeal unless the $205 filing fee was paid.

See Tex. R. App. P. 42.3(c), 44.3. Appellant has not paid the $205 filing fee.

See Tex. R. App. P. 5, 12.1(b).

      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2015,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: June 2, 2016




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing appellate fees).


                                    2